05DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:
Claims 1-15 remain pending.
Claims 1-13 and 15 are amended.

Response to Arguments
Applicant’s arguments filed 10/04/2021 have been considered but are moot because in view of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 13-14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “second-based” is unclear, meaning that the reader cannot tell whether “second-based” was meant to mean “time-based” but in “seconds” or “second” second-based to mean time-based.
In addition the “information on the minimum distance” recited in claims 6-7, 13-14 and 15 is unclear and lacks antecedence since it was not previously recited in the higher hierarchy of the claimed limitations. For this Office Letter, “video of the viewpoint in which a size of a vector of the direction information is the smallest among the viewpoints in a group corresponding to the information on the minimum distance” will be interpreted to mean “the viewpoint with the smallest angle among a group of viewpoints in a viewpoint position direction equal to a predetermined value”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cagri, (2017 IEEE International Conference On Image Processing (ICIP)), in view of Katsumata, USPG_Pub. 2020/0059635.

Regarding claim 1, Cagri discloses a system (fig. 1, entire) for preloading a multi-view video, the system comprising: 

an HTTP server receiving the media data (pg. 2175, section 3.0 lines 10-13); dividing the media data into predetermined-time-based segments (pg. 2175, section 3.0 lines 10-15 (each bit stream contains multiple self-decodable time segments to support adaptive streaming-so there is division of data in predetermined time segments)); 
generating a media presentation description (MPD) for each of the segments resulting from the division (pg. 2176; section 3.2 lines 7-15 (a novel MPD is generated to support a viewport-aware approach)); and 
transmitting a resulting MPD (fig. 1, entire; pg. 2176; section 3.2 lines 2-6) and a segment tile to a client device over a network (pg. 2175; section 3.0 lines 16-18 (the most appropriate bitrate representation for each tile given the available bandwidth is requested by client-so transmitted over network to client)). In addition Cagri discloses adding, to the generated MPD, distance information and direction information (pg. 2176; section 3.2 lines 7-19 (the standard MPD structure for SRD is extended to support our viewport-aware approach. The proposed MPD includes the tiles’ Identification Numbers (ID), their resolutions, their positions and their center locations in terms of the spherical Cartesian coordinates (the central location in spherical Cartesian co-ordinates system have direction information) which allows each tile requested with its ID to be mapped to a sphere with the help of its resolution and its position on the sphere. To facilitate viewport-aware streaming, a center location is added in the MPD for each tile)). 

Katsumata discloses distance being a difference in positions of viewpoints between the video of a current viewpoint and the video similar thereto (fig. 9, S45; Para. 252-254, 395 (the MPD file processing unit 93 calculates a distance from the viewpoint position of the user on the full spherical coordinate system to the position of the occlusion image-the occlusion image is the video similar thereto since its direction is the one coincident with the one of the current view point-Para. 367)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cagri to include adding, to the generated MIPD, distance information and direction information, the distance being a difference in positions of viewpoints between the video of a current viewpoint and the video similar thereto as disclosed by Katsumata in order to be able to select an occlusion image using a smaller amount of calculation (Para. 395).

Regarding claim 2, Cagri in view of Katsumata discloses all in claim 1.  In addition Cagri in view of Katsumata discloses the system, wherein the HTTP server (Para. 558-559 MPD generated at server using similar techniques as MPD generated at client-here the reason being occlusion videos will not be selected at the client but at the server allowing for fast usage at the  client)): 
derives the distance information on the basis of the position of the video of the current viewpoint, the distance being between the positions of the viewpoints in the video of the current viewpoint and the videos similar thereto (Katsumata: Para. 395, 
derives, in a form of a vector, movement direction information of the viewpoints in the video of the current viewpoint and the videos similar thereto, on the basis of the position of the current viewpoint (Katsumata: Para. 252-254, 368-369, 558-559); and 
adds, into the MPD for each of an audio and a video stream of a frame within one period, the distance information and the movement direction information of the viewpoint for a region of interesting (ROI) of a user within the frame (Cagri: pg. 2176; section 3.3 lines 7-10; section 3.2, lines 16-19; Katsumata: Para. 398-399, 558-559 (high degree of attention meets ROI)). 

Regarding claim 3, Cagri in view of Katsumata discloses all in claim 2.  In addition Cagri in view of Katsumata discloses the system, wherein the HTTP server is configured to derive, on the basis of the position of the video of the current viewpoint, the difference in the positions of the viewpoints between the video of the current viewpoint and the videos similar thereto (Katsumata: Para. 369, 558-559  (position and depth level are added to MPD to facilitate viewpoints ordering using position and depth level information-distance between occluded viewpoints and a current viewpoint is used to determine the priority order of the viewpoints-the shorter the distance the higher the priority)), and provide the distance information for respective groups of the viewpoints belonging to at least one predetermined range in which the derived difference between 

Regarding claim 4, Cagri in view of Katsumata discloses all in claim 3.  In addition Cagri in view of Katsumata discloses the system, wherein the distance information is configured so that one piece of the distance information is provided to the group of the viewpoints belonging to the one predetermined range (Katsumata: Para. 390).

Regarding claim 5, Cagri in view of Katsumata discloses all in claim 4.  In addition Cagri in view of Katsumata discloses the system, wherein the HTTP server includes an adaptation set and a description set included in the adaptation set, determines, in supplemental Property information, a scheme ID property as 6dof:20 19, and records the distance information and the direction information in a lower level (Katsumata: fig. 4, entire; Para. 411-see schemeIdUri setting in MPD of fig. 4)). 

Regarding claim 6, Cagri discloses a system for preloading a multi-view video, the system (fig. 1, entire) comprising: 
a client device receiving segments and a media presentation description (MPD) for each of the segments from an HTTP server (fig. 1, entire; section 3, lines 10-21); parsing the MIPD (fig. 1, entire; section 3, lines 10-21); dividing the received segments into second-based segments (fig. 1, entire; pg. 217; section 3, lines 10-21 (the MPD is 
Cagri does not explicitly disclose predicting a position of a viewpoint of a user on the basis of the MPD, wherein the client device is configured to perform, from distance information and movement direction information in the MPD for the segment of the predicted viewpoint of the user, preloading for playing in order, starting from the video of the viewpoint in which a size of a vector of the movement direction information is the smallest among the viewpoints in a group corresponding to the information on the minimum distance.  
Katsumata discloses predicting a position of a viewpoint of a user on the basis of the MPD (Para. 254-257), wherein the client device is configured to perform, from distance information and movement direction information in the MPD for the segment of the predicted viewpoint of the user (fig. 3-4 & 9, entire; Para. 106-111, 256-257, 262, 387, 390 (position and depth level are added to MPD to facilitate viewpoints ordering using position and depth level information-distance between occluded viewpoints and a current viewpoint is used to determine the priority order of the viewpoints-the shorter the distance the higher the priority)), preloading for playing in order (order of selection list meets playing order), starting from the video of the viewpoint in which a size of a vector of the movement direction information is the smallest among the viewpoints in a group corresponding to the information on the minimum distance (fig. 9, entire; Para. 255-256, 357, 389 (distance groups are organized in predetermined ranges-distance calculated meets magnitude of vector between current viewpoint and various occlusion images-list 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cagri to include predicting a position of a viewpoint of a user on the basis of the MPD, wherein the client device is configured to perform, from distance information and movement direction information in the MPD for the segment of the predicted viewpoint of the user, preloading for playing in order, starting from the video of the viewpoint in which a size of a vector of the movement direction information is the smallest among the viewpoints in a group corresponding to the information on the minimum distance as disclosed by Katsumata in order to be able to select an occlusion image using a smaller amount of calculation (Para. 395).

Regarding claim 7, Cagri in view of Katsumata discloses all in claim 6.  In addition Cagri in view of Katsumata discloses the system, wherein the client device comprises: 
an MPD parser receiving the segments and the MPD for each of the segments from the HTTP server (fig. 1, entire; section 3.0, lines 10-21); parsing the MIPD (section 3.0, lines 10-21); and predicting the position of the viewpoint of the user on the basis of the MPD (fig. 1, entire; pg. 217; section 3, lines 10-21 (the MPD is used to be able to display the independently decodable encoded tiles at the client-see HMD VR player for example-MPD position data determines which bit rates are selected for playback as the bandwidth changes occur)); and 

a virtual reality (VR) engine preloading a response to the request for the segment which is from the HTTP server, to a remaining band and then performing playing (Para. 255-256, 357, 389 (distance groups are organized in predetermined ranges-distance calculated meets magnitude if vector pointing from one position/viewpoint to another-list is ordered stating from highest prioritized viewpoints to the lowest)). 
Cagri does not explicitly disclose a processor determining, from the distance information and the movement direction information in the MPD for the predicted viewpoint of the user, whether the video of the predicted viewpoint of the user is the same as the video of the viewpoint in which the size of the vector of the movement direction information is the smallest among the viewpoints in the group corresponding to the information on the minimum distance.
Katsumata discloses determining, from the distance information and the movement direction information in the MPD for the predicted viewpoint of the user, whether the video of the predicted viewpoint of the user is the same as the video of the viewpoint in which the size of the vector of the movement direction information is the smallest among the viewpoints in the group corresponding to the information on the minimum distance (fig. 9, entire; Para. 255-256, 357, 389 (distance groups are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cagri to include determining, from the distance information and the movement direction information in the MPD for the predicted viewpoint of the user, whether the video of the predicted viewpoint of the user is the same as the video of the viewpoint in which the size of the vector of the movement direction information is the smallest among the viewpoints in the group corresponding to the information on the minimum distance as disclosed by Katsumata in order to be able to select an occlusion image using a smaller amount of calculation (Para. 395).

Regarding claim 8, Cagri discloses a method for preloading a multi-view video, the method comprising: 
(a) receiving, by an HTTP server, media data in which the video in a form of equirectangular projection (ERP) acquired through multiple cameras is spatially divided and encoded (fig. 1, entire; pg. 2175, section 3.1 lines 1-4, 10-13), and dividing the media data into predetermined-time-based segments (pg. 2175, section 3.1 lines 1-4, 10-13); and 
(b) generating a media presentation description (MPD) for each of the segments resulting from the division (pg. 2176; section 3.2 lines 2-6 (MPD is sent to client before 
transmitting a resulting MPD and a segment tile to a client device over a network (fig. 1, entire; pg. 2176; section 3.2 lines 2-4).  
Cagri does not explicitly disclose distance being between viewpoints in the video of a current viewpoint and the video similar thereto.
Katsumata discloses distance being between viewpoints in the video of a current viewpoint and the video similar thereto (fig. 3-4 & 9; Para. 106-111, 256-257, 262, 371 (position and depth level are added to MPD to facilitate viewpoints ordering using position and depth level information-distance between occluded viewpoints and a current viewpoint is used to determine the priority order of the viewpoints-the shorter the distance the higher the priority)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cagri to include distance being between viewpoints in the video of a current viewpoint and the video similar thereto as disclosed by Katsumata in order to be able to select an occlusion image using a smaller amount of calculation (Para. 395).

Regarding claim 9, Cagri in view of Katsumata discloses all in claim 8. In addition Cagri in view of Katsumata discloses the method, wherein the step (a) comprises:
deriving, at a distance information derivation step, the distance information on the basis of a position of the video of the current viewpoint, the distance being a difference in the positions of the viewpoints between the video of the current viewpoint and the 
deriving, in a form of a vector at a direction information derivation step, movement direction information of the viewpoints in the video of the current viewpoint and the videos similar thereto, on the basis of the position of the current viewpoint (Katsumata: Para. 106-111, 256-257, 262 386-387); and 
adding, at an MPD generation step, into the MPD for each of an audio and a video stream of a frame within one period, the distance information and the movement direction information of the viewpoint for a region of interesting (ROI) of a user within the frame (Cagri: pg. 2176; section 3.3 lines 7-10; section 3.2, lines 16-19; Katsumata: Para. 256-257, 387).  

Regarding claim 10, Cagri in view of Katsumata discloses all in claim 9.  In addition Cagri in view of Katsumata discloses the method, wherein the distance information derivation step comprises: 
deriving, on the basis of the position of the video of the current viewpoint, the difference in the positions of the viewpoints between the video of the current viewpoint and the videos similar thereto (Katsumata: Para. 106-111, 256-257, 262 386-387); and 
providing the distance information for respective groups of the viewpoints belonging to at least one predetermined range in which the derived difference between 

Regarding claim 11, Cagri in view of Katsumata discloses all in claim 10.  In addition Cagri in view of Katsumata discloses the method, wherein the distance information is configured so that one piece of the distance information is provided to the group of the viewpoints belonging to the one predetermined range (Katsumata: Para. 389).  
Regarding claim 12, Cagri in view of Katsumata discloses all in claim 11.  In addition Cagri in view of Katsumata discloses the method, wherein at the MIPD generation step, an adaptation set and a description set included in the adaptation set are included (fig. 4, entire; Para. 411); in supplemental Property information, a Scheme ID property is determined as 6dof:20 19 (fig. 4, entire; Para. 411); and the distance information and the direction information are recorded in a lower level (Katsumata: fig. 4, entire; Para. 411-see schemeIdUri setting in MPD of fig. 4).  

Regarding claim 13, Cagri discloses a method for preloading a multi-view video, the method comprising: 
(c) receiving segments and a media presentation description (MIPD) for each of the segments from an HTTP server (section 3.1 lines 1-4, 10-13); and parsing the MIPD (section 3.1 lines 1-4, 10-13); (d) dividing the received segments into second-based segments (fig. 1, entire; pg. 2175, section 3.1 lines 1-4, 10-13); and 

Cagri does not explicitly disclose predicting a position of a viewpoint of a user on the basis of the MPD.
Katsumata discloses predicting a position of a viewpoint of a user on the basis of the MIPD (Para. 246-247).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cagri to include predicting a position of a viewpoint of a user on the basis of the MIPD as disclosed by Katsumata in order to be able to select an occlusion image using a smaller amount of calculation (Para. 395).

Regarding claim 14, Cagri in view of Katsumata discloses all in claim 13.  In addition Cagri in view of Katsumata discloses the method, wherein the step (e) comprises: 

determining, from the distance information and the movement direction information in the MPD for the predicted viewpoint of the user, whether the video of the predicted viewpoint of the user is the same as the video of the viewpoint in which the size of the vector of the movement direction information is the smallest among the viewpoints in the group corresponding to the information on the minimum distance (Katsumata: Para. 255-256, 357, 389 (distance groups are organized in predetermined ranges-distance calculated meets magnitude if vector pointing from one position/viewpoint to another-list is ordered stating from highest prioritized viewpoints to the lowest-see group ranges for viewpoint groups));
transmitting, to the HTTP server, when similarity between the videos is high as a result of the determination, a request for the segment of the video of the viewpoint in which the size of the vector of the movement direction information is the smallest among the viewpoints in the group corresponding to the distance information (fig. 1, entire; pg. 2176; section 3.2 lines 2-4); and
preloading a response to the request for the segment which is from the HTTP server, to a remaining band, and performing playing (Katsumata: Para. 246-247 (selection list ordering–pre-loads the player to play viewpoints by priority)).   

Regarding claim 15, Cagri discloses a method for preloading a multi-view video, the method comprising: 
(a) receiving, by an HTTP server, media data in which the video in a form of equirectangular projection (ERP) acquired through multiple cameras is spatially divided and encoded, and dividing the media data into predetermined-time-based segments (pg. 2175, section 3.0 lines 10-13); 
(b) generating a media presentation description (MPD) for each of the segments resulting from the division (pg. 2176; section 3.2 lines 2-6 (MPD is sent to client before streaming session starts)); adding, to the generated MPD, distance information and direction information (pg. 2176; section 3.3 lines 7-10; section 3.2, lines 16-19); and 
transmitting a resulting MPD and a segment tile to a client device over a network (fig. 1, entire; pg. 2176; section 3.2 lines 2-4); and 
(c) receiving, by a client device, the segments and the MPD for each of the segments from the HTTP server (fig. 1, transmitted tiles; pg. 3176, section 3.2, lines 2-4); parsing the MPD; dividing the received segments into second-based segments (fig. 1, entire; pg. 2176, section 3.3, lines 11-15 (the MPD has to be analyzed for the optimal bitrate to be selected for each tile at the HMD for example)); 
Cagri does not explicitly disclose distance being between viewpoints in the video of a current viewpoint and the video similar thereto; predicting a position of the viewpoint of a user on the basis of the MPD; and performing, from the distance information and movement direction information in the MPD for the segment of the predicted viewpoint of the user, preloading for playing in order, starting from the video of the viewpoint in which a size of a vector of the direction information is the smallest 
Katsumata discloses distance being between viewpoints in the video of a current viewpoint and the video similar thereto (fig. 9; Para. 248-249, 251-252, (the occlusion image is a video of the viewpoint similar to viewpoint of the current video-the distance between the current viewpoint and the occlusion image is calculated at S45 in fig. 9-the occlusion image is the video similar thereto));
predicting a position of the viewpoint of a user on the basis of the MPD (Para. 246-247 (the viewpoint of the user is determined based on information supplied in the MPD-so a position of a viewpoint is predicted based on MPD)); and performing, from the distance information and movement direction information in the MPD for the segment of the predicted viewpoint of the user (Para. 398-399 (when there is a plurality of occlusion images at a same distance, it is not possible to determine the selection order of these occlusion images in such a situation, when there is a direction in which a viewpoint position with a high degree of attention is present for a full spherical image, which is a content, it is preferable to preferentially acquire an occlusion image in that direction)), preloading for playing in order, starting from the video of the viewpoint in which a size of a vector of the direction information is the smallest among the viewpoints in a group corresponding to the information on the minimum distance (Para. 256, 368-369, 392 (the angle between the direction indicated by the occlusion direction information and the viewpoint position direction meets a size of a vector of the direction information and it is less than or equal to a threshold value-the smaller the value the higher the priority)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY BANTAMOI/           Examiner, Art Unit 2423